EXHBIIT 10.3

 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) is dated as of November 7, 2008, by
and between PACIFIC AG. PRODUCTS, LLC, a California limited liability company
(“PAP”) and LYLES UNITED, LLC, a Delaware limited liability company (the
“Secured Party”).
 
WITNESSETH:
 
WHEREAS, pursuant to a Restructuring Agreement (“Restructuring Agreement”) dated
as of the date hereof by and among Pacific Ethanol Imperial, LLC
(“PE Imperial”), Pacific Ethanol, Inc. (the “Company”), Pacific Ethanol
California, Inc. (“PECA”) and the Secured Party, such parties have agreed that
the Company shall assume all obligations of PE Imperial under the First Note and
Second Note (as defined in the Restructuring Agreement”), and such First Note
and Second Note shall be amended and restated as a single new note (the “New
Note,” as defined in the Restructuring Agreement) executed by the Company in
favor of Secured Party, thereby causing the Company to become the direct obligor
as to the amounts originally borrowed by PE Imperial from Secured Party.
 
WHEREAS, the recitals set forth in the Restructuring Agreement are incorporated
herein by this reference.
 
WHEREAS, in order to induce the Secured Party to allow the assignment and
assumption of the First Note and the Second Note, and the cancellation thereof
upon issuance of the New Note and for other good and valuable consideration,
including as set forth in the Restructuring Agreement, PAP has agreed to execute
and deliver to the Secured Party this Agreement for the benefit of the Secured
Party and to grant to it a first-priority security interest in certain assets to
secure the prompt payment, performance and discharge in full of all of the
Company’s obligations under the New Note and PAP’s obligations under this
Agreement.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Certain Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.  Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“general intangibles” and “proceeds”) shall have the respective meanings given
such terms in Article 9 of the UCC.
 
(a) “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following, and
all improvements or betterments thereof, and all proceeds thereof, including,
without limitation, all proceeds from the sale or transfer of the Collateral and
of insurance covering the same and of any tort claims in connection
therewith:  all tangible and intangible assets of PAP, including, but not
limited to, all inventory, accounts receivable, furniture, fixtures, equipment,
patents, patent applications, trademarks, copyrights, trade secrets, and any
other property interest (whether real or personal) or proprietary right or
general intangible, as well as any document, instrument or drawings embodying
the same, and all additions and accessions thereto, substitutions and
replacements therefor, and all proceeds thereof.

 
 

--------------------------------------------------------------------------------

 
 
(b) “Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations owed by the Company to the Secured Party and by PAP to the
Secured Party of every kind and description, now existing or hereafter arising
under or pursuant to the terms of the New Note or this Agreement, respectively,
including, all interest, fees, charges, reasonable expenses, reasonable
attorneys’ fees and costs and accountants’ fees and costs chargeable to and
payable by the Company under the New Note and PAP hereunder, in each case,
whether direct or indirect, absolute or contingent, due or to become due, and
whether or not arising after the commencement of a proceeding under Title 11 of
the United States Code (11 U. S. C. Paragraph 101 et seq.), as amended from time
to time (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding.
 
(c) “UCC” means the Uniform Commercial Code, as currently in effect in the State
of California.
 
2. Grant of Security Interest.  In order to induce the Secured Party to allow
the assignment and assumption of the First Note and the Second Note, and the
cancellation thereof upon issuance of the New Note and for other good and
valuable consideration, including as set forth in the Restructuring Agreement,
and to secure the complete and timely payment, performance and discharge in
full, as the case may be, of all of the Obligations, PAP hereby, unconditionally
and irrevocably, pledges, grants and hypothecates to the Secured Party, a
continuing first-priority security interest in all of PAP’s right, title and
interest of whatsoever kind and nature in and to the Collateral (the “Security
Interest”).
 
3. Representations, Warranties, Covenants and Agreements of PAP.  PAP represents
and warrants to, and covenants and agrees with, the Secured Party as follows:
 
(a) Authority.  PAP has the requisite corporate power and authority to enter
into this Agreement and otherwise to carry out its obligations thereunder.  The
execution, delivery and performance by PAP of this Agreement and the filings
contemplated therein have been duly authorized by all necessary action on the
part of PAP and no further action is required by PAP.  This Agreement
constitutes a legal, valid and binding obligation of PAP enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally.
 
(b) Place of Business.  PAP represents and warrants that it has no places of
business or offices where its respective books of account and records are kept
(other than temporarily at the offices of its attorneys or accountants) or
places where Collateral is stored or located, except for the location for
notices to PAP set forth in Section 13 below.

 
-2-

--------------------------------------------------------------------------------

 
 
(c) Ownership.  PAP is the sole owner of the Collateral free and clear of any
liens, security interests, encumbrances, rights or claims, and is fully
authorized to grant the Security Interest in and to pledge the
Collateral.  There is not on file in any governmental or regulatory authority,
agency or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those that
have been filed in favor of the Secured Party pursuant to this Agreement)
covering or affecting any of the Collateral.  Subject to the terms of this
Agreement, so long as this Agreement shall be in effect, PAP shall not execute
and shall not knowingly permit to be on file in any such office or agency any
such financing statement or other document or instrument (except to the extent
filed or recorded in favor of the Secured Party pursuant to the terms of this
Agreement).
 
(d) No Litigation.  No part of the Collateral has been judged invalid or
unenforceable.  No written claim has been received that any Collateral or PAP’s
use of any Collateral violates the rights of any third party. There has been no
adverse decision to PAP’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to PAP’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of PAP, threatened before any
court, judicial body, administrative or regulatory agency, arbitrator or other
governmental authority.
 
(e) Relocation of Business.  PAP shall at all times maintain its books of
account and records relating to the Collateral at its principal place of
business and its Collateral at the location set forth for notices to PAP in
Section 13 below and may not relocate such books of account and records or
tangible Collateral unless it delivers to the Secured Party at least ten (10)
days prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the contiguous United States), and
(ii) evidence that appropriate financing statements and other necessary
documents have been filed and recorded and other steps have been taken to
perfect the Security Interest to create in favor of the Secured Party valid,
perfected and continuing first-priority liens in the Collateral.
 
(f) Consents; Appraisals.  This Agreement creates in favor of the Secured Party
a valid security interest in the Collateral securing the payment and performance
of the Obligations and, upon making the filings described in the immediately
following sentence, a perfected first-priority security interest in such
Collateral.  Except for the filing of financing statements on Form-1 under the
UCC in the State of California, no authorization or approval of or filing with
or notice to any governmental authority or regulatory body is required either
(i) for the grant by PAP of, or the effectiveness of, the Security Interest
granted hereby or for the execution, delivery and performance of this Agreement
by PAP, or (ii) for the perfection of or exercise by the Secured Party of its
rights and remedies hereunder.
 
(g) Jurisdiction.  On the date of execution of this Agreement, PAP will deliver
to the Secured Party one or more executed UCC financing statements on Form-1
with respect to the Security Interest for filing in the State of California and
in such other jurisdictions as may be requested by the Secured Party.

 
-3-

--------------------------------------------------------------------------------

 
 
(h) No Conflict.  The execution, delivery and performance of this Agreement does
not conflict with or cause a breach or default, or an event that with or without
the passage of time or notice, shall constitute a breach or default, under any
agreement to which PAP is a party or by which PAP is bound.  No consent
(including, without limitation, from stock holders or creditors of PAP) is
required for PAP to enter into and perform its obligations hereunder.
 
(i) Maintenance of Collateral.  Subject to the terms of this Agreement, PAP
shall at all times maintain Security Interest provided for hereunder as a valid
and perfected first-priority security interest in the Collateral in favor of the
Secured Party until this Agreement and the Security Interest hereunder shall
terminate pursuant to Section 11.  PAP shall safeguard and protect all
Collateral for the account of the Secured Party.  At the request of the Secured
Party, PAP will sign and deliver to the Secured Party at any time or from time
to time one or more financing statements pursuant to the UCC (or any other
applicable statute) in form reasonably satisfactory to the Secured Party and
will pay the cost of filing the same in all public offices wherever filing is,
or is deemed by the Secured Party to be, necessary or desirable to effect the
rights and obligations provided for herein.
 
(j) No Transfer.  PAP will not transfer, pledge, hypothecate, encumber, license
(except for non-exclusive licenses granted by PAP in the ordinary course of
business), sell or otherwise dispose of any of the Collateral without the prior
written consent of the Secured Party.
 
(k) Condition of Collateral.  PAP shall keep and preserve the Collateral in good
condition, repair and order and shall not operate or locate any such Collateral
(or cause to be operated or located) in any area excluded from insurance
coverage.
 
(l) Change in Collateral.  PAP shall, within ten (10) days of obtaining
knowledge thereof, advise the Secured Party promptly, in sufficient detail, of
any substantial change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Party’s security interest therein.
 
(m) Inspection of Collateral.  PAP shall permit the Secured Party and its
representatives and agents to inspect the Collateral at any time, and to make
copies of records pertaining to the Collateral as may be requested by the
Secured Party from time to time.
 
(n) Best Efforts.  PAP will take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.
 
(o) Levy.  PAP shall promptly notify the Secured Party in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by PAP that
may materially affect the value of the Collateral, the Security Interest or the
rights and remedies of the Secured Party hereunder.

 
-4-

--------------------------------------------------------------------------------

 
 
4. Defaults.  The following events shall be “Events of Default”:
 
(a) Any representation or warranty of PAP in this Agreement or in the New Note
is incorrect in any material respect when made; or
 
(b) Any “Event of Default” under the New Note.
 
5. Duty To Hold In Trust.  Upon the occurrence of any Event of Default and at
any time thereafter, PAP shall, upon receipt by it of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the New
Note or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Party and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Secured Party for application to the satisfaction
of the Obligations.
 
6. Rights and Remedies Upon Default.  Upon occurrence of any Event of Default
and at any time thereafter, the Secured Party shall have the right to exercise
all of the remedies conferred hereunder and under the New Note, and the Secured
Party shall have all the rights and remedies of a secured party under the UCC
and/or any other applicable law (including the Uniform Commercial Code of any
jurisdiction in which any Collateral is then located).  Without limitation, the
Secured Party shall have the following rights and powers:
 
(a) The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and PAP shall assemble the Collateral and make it available to
the Secured Party at places which the Secured Party shall reasonably select,
whether at PAP’s premises or elsewhere, and make available to the Secured Party,
without rent, all of PAP’s respective premises and facilities for the purpose of
the Secured Party taking possession of, removing or putting the Collateral in
saleable or disposable form.
 
(b) The Secured Party shall have the right to assign, sell, lease or otherwise
dispose of and deliver all or any part of the Collateral, at public or private
sale or otherwise, either with or without special conditions or stipulations,
for cash or on credit or for future delivery, in such parcel or parcels and at
such time or times and at such place or places, and upon such terms and
conditions as the Secured Party may deem commercially reasonable, all without
(except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to PAP or right of redemption of PAP,
which are hereby expressly waived.  Upon each such sale, lease, assignment or
other transfer of Collateral, the Secured Party may, unless prohibited by
applicable law which cannot be waived, purchase all or any part of the
Collateral being sold, free from and discharged of all trusts, claims, right of
redemption and equities of PAP, which are hereby waived and released.

 
-5-

--------------------------------------------------------------------------------

 
 
7. Applications of Proceeds.  The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to PAP any surplus proceeds.  If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Party is legally entitled, the Company will remain
liable for the deficiency and the reasonable fees of any attorneys employed by
the Secured Party to collect such deficiency.  To the extent permitted by
applicable law, PAP waives all claims, damages and demands against the Secured
Party arising out of the repossession, removal, retention or sale of the
Collateral, unless due to the gross negligence or willful misconduct of the
Secured Party.
 
8. Costs and Expenses.  PAP agrees to pay all out-of-pocket fees, costs and
expenses incurred in connection with any filing required hereunder, including
without limitation, any financing statements, continuation statements, partial
releases and/or termination statements related thereto or any expenses of any
searches reasonably required by the Secured Party.  PAP will also, upon demand,
pay to the Secured Party the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Secured Party may incur in connection with (i) the enforcement
of this Agreement, or (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral. Until so
paid, any fees payable hereunder shall be added to the principal amount of the
New Note.
 
9. Responsibility for Collateral.  PAP assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of PAP
hereunder or the obligations of the Company under the New Note shall in no way
be affected or diminished by reason of the loss, destruction, damage or theft of
any of the Collateral or its unavailability for any reason.
 
10. Security Interest Absolute.  All rights of the Secured Party and all
Obligations of PAP hereunder, shall be absolute and unconditional, irrespective
of: (i) any lack of validity or enforceability of this Agreement, the New Note
or any agreement entered into in connection with the foregoing, or any portion
hereof or thereof; (ii) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the New Note
or any other agreement entered into in connection with the foregoing; (iii) any
exchange, release or nonperfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guaranty, or any other security, for all or any of the Obligations; (iv) any
action by the Secured Party to obtain, adjust, settle and cancel in its sole
discretion any insurance claims or matters made or arising in connection with
the Collateral; or (v) any other circumstance which might otherwise constitute
any legal or equitable defense available to PAP, or a discharge of all or any
part of the Security Interest granted hereby.  Until the Obligations shall have
been paid and performed in full, the rights of the Secured Party shall continue
even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy.

 
-6-

--------------------------------------------------------------------------------

 

PAP expressly waives presentment, protest, notice of protest, demand, notice of
nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Secured Party
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Secured Party, then, in any such event, PAP’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof.  PAP waives all right to
require the Secured Party to proceed against any other person or to apply any
Collateral which the Secured Party may hold at any time, or to marshal assets,
or to pursue any other remedy.  PAP waives any defense arising by reason of the
application of the statute of limitations to any obligation secured hereby.
 
11. Term of Agreement.  This Agreement and the Security Interest shall terminate
on the date on which all payments under the New Note have been made in full and
all other Obligations have been paid or discharged.  Upon such termination, the
Secured Party, at the request and at the expense of PAP, will join in executing
any termination statement with respect to any financing statement executed and
filed pursuant to this Agreement.
 
12. Power of Attorney; Further Assurances.
 
(a) PAP authorizes the Secured Party, and does hereby make, constitute and
appoint it, and its respective officers, agents, successors or assigns with full
power of substitution, as PAP’s true and lawful attorney-in-fact, with power, in
its own name or in the name of PAP, to, after the occurrence and during the
continuance of an Event of Default, (i) endorse any notes, checks, drafts, money
orders, or other instruments of payment (including payments payable under or in
respect of any policy of insurance) in respect of the Collateral that may come
into possession of the Secured Party; (ii) to sign and endorse any UCC financing
statement or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and (v) generally, to do, at the option
of the Secured Party, and at PAP’s expense, at any time, or from time to time,
all acts and things which the Secured Party reasonably deems necessary to
protect, preserve and realize upon the Collateral and the Security Interest
granted therein in order to effect the intent of this Agreement and the New
Note, all as fully and effectually as PAP might or could do; and PAP hereby
ratifies all that said attorney shall lawfully do or cause to be done by virtue
hereof.  This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.

 
-7-

--------------------------------------------------------------------------------

 
 
(b) On a continuing basis, PAP will make, execute, acknowledge, deliver, file
and record, as the case may be, in the proper filing and recording places in any
jurisdiction, including, without limitation, the State of California, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by the Secured Party, to perfect the
Security Interest granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to the Secured Party
the grant or perfection of a security interest in all the Collateral.
 
(c) PAP hereby irrevocably appoints the Secured Party as PAP’s attorney-in-fact,
with full authority in the place and stead of PAP and in the name of PAP, from
time to time in the Secured Party’s discretion, to take any action and to
execute any instrument which the Secured Party may deem necessary or advisable
to accomplish the purposes of this Agreement, including the filing, in its sole
discretion, of one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral without the signature of PAP where
permitted by law.
 
13. Notices.  All notices, requests, demands, approvals, consents, waivers and
other communications required or permitted to be given hereunder shall be in
writing, with copies to all the other parties hereto, and shall be deemed to
have been duly given when (i) if delivered by hand, upon receipt, (ii) if sent
by nationally recognized overnight delivery service (receipt requested), the
next business day or (iii) if mailed by first-class registered or certified
mail, return receipt requested, postage prepaid, four days after posting in the
U.S. mails, in each case if delivered to the following addresses:
 
If to PAP:                                              400 Capitol Mall, Suite
2060
Sacramento, California 95814
Attn:  Chief Financial Officer
AND
Attn:  General Counsel
 
If to the Secured Party:                        Lyles United, LLC
1210 West Olive Ave.
Fresno, California 93728
Attn:  Will Lyles, Vice President
 
or such other address or facsimile number as either party may designate to the
other party hereto in accordance with the aforesaid procedure. Each party shall
provide notice to the other party of any change in address or facsimile number.
 
14. Other Security.  To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.

 
-8-

--------------------------------------------------------------------------------

 
 
15. Miscellaneous.
 
(a) No Waiver.  No course of dealing between PAP and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the New Note shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
(b) Rights Cumulative.  All of the rights and remedies of the Secured Party with
respect to the Collateral, whether established hereby or by the New Note or by
any other agreements, instruments or documents or by law shall be cumulative and
may be exercised singly or concurrently.
 
(c) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and is intended to supersede
all prior negotiations, understandings and agreements with respect
thereto.  Except as specifically set forth in this Agreement, no provision of
this Agreement may be modified or amended except by a written agreement
specifically referring to this Agreement and signed by the parties hereto.
 
(d) Severability.  In the event that any provision of this Agreement is held to
be invalid, prohibited or unenforceable in any jurisdiction for any reason,
unless such provision is narrowed by judicial construction, this Agreement
shall, as to such jurisdiction, be construed as if such invalid, prohibited or
unenforceable provision had been more narrowly drawn so as not to be invalid,
prohibited or unenforceable.  If, notwithstanding the foregoing, any provision
of this Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
(e) Headings. The headings of the Sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
 
(f) Waiver of Breach or Default.  No waiver of any breach or default or any
right under this Agreement shall be considered valid unless in writing and
signed by the party giving such waiver, and no such waiver shall be deemed a
waiver of any subsequent breach or default or right, whether of the same or
similar nature or otherwise.
 
(g) Binding on Successors.  This Agreement shall be binding upon and inure to
the benefit of each party hereto and its successors and assigns.
 
(h) Best Efforts.  Each party shall take such further action and execute and
deliver such further documents as may be necessary or appropriate in order to
carry out the provisions and purposes of this Agreement.

 
-9-

--------------------------------------------------------------------------------

 
 
(i) Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of California, except to the extent the validity, perfection
or enforcement of a security interest hereunder in respect of any particular
Collateral which are governed by a jurisdiction other than the State of
California in which case such law shall govern.  Each of the parties hereto
irrevocably submit to the exclusive jurisdiction of any California State or
United States Federal court sitting in Fresno County, California over any action
or proceeding arising out of or relating to this Agreement, and the parties
hereto hereby irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in such California State or Federal
court.  The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  The parties hereto
further waive any objection to venue in the State of California and any
objection to an action or proceeding in the State of California on the basis of
forum non conveniens.  The parties further agree that the successful or
prevailing party in any proceeding shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in such proceeding.
 
(j) Waiver of Jury Trial.  EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO
THE SUBJECT MATER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR EACH PARTY TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH
PARTY WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVES ITS
RIGHTS TO A JURY TRIAL FOLLOWING SUCH CONSULTATION.  THIS WAIVER IS IRREVOCABLE,
MEANING THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.  IN THE EVENT OF A LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
(k) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement.  In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
(Signature page follows.)

 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.
 
 
PAP:
PACIFIC AG. PRODUCTS, LLC,
 
a California limited liability company
     
By: /s/ JOHN T. MILLER
 
       John T. Miller, COO
           
SECURED PARTY:
LYLES UNITED, LLC,
 
a Delaware limited liability company
     
By: /s/ WILL LYLES
 
       Will Lyles, Vice President

 
 
 
 
 
 
-11- 

--------------------------------------------------------------------------------